DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment filed on 07/12/21.  Accordingly, claims 1, 3, 4, 6, 8-17 and 19 are currently pending; and claims 2, 5, 7 and 18 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-10, 12, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobyakov et al (2011/0200325), previously-cited.
-Regarding claim 1, Kobyakov et al  teaches an antenna arrangement in a distributed massive antenna system ((10), figure 4), the antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising a plurality of antenna devices (14)s, wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  further teaches that each antenna device (14) comprises a controller (44, 46) and an antenna element (24) (see figure 3), wherein said controller is configured for performing per element processing (see [0041]), the antenna arrangement thus being arranged 
wherein (see figure 4)  the antenna arrangement further comprises an connecting circuit (comprising (224, 226, a portion of (62) accommodated by (224, 226) ) or (224, 226, 58, a portion of (62) from ((58) to and through (224, 226))) configured to connect, via (224, 226), the antenna arrangement to a central unit (204) acting as a base station (12, figure 2), the connecting circuit comprising a power supplying structure ( (224, 226, portion of (62) accommodated by (224, 226) or (224, 226, 58, a portion of (62) from ((58) to and through (224, 226)) for supplying, via the  portion of (62) accommodated by (224, 226),  power into ((64, 66), figure 3) of  the body (16, figure 2 or 3) (see “an electrical power line 62 runs through the head-end unit 12 and over to the remote unit 14 to power the E/O converter 30 and the O/E converter 32 in the converter pair 44, the optional RF signal-directing element 46”, [0046], “the electrical power line 62 includes two wires 64 and 66 that carry a single voltage and that are electrically coupled to a DC power converter 68 at the remote unit 14 “, [0046], “the central head-end station 204 includes connector ports 224 and optical fiber cables 202 include connectors 226 adapted to connect to the connector ports 224”, [0056], “the connectors 226 are adapted to accommodate the electrical power line 62 connected to the connector port 224”, [0056]), (the connecting circuit considered here equivalent with the limitation “connector”, and the power supplying structure equivalent with the limitation “power unit”).
-Regarding claim 3, Kobyakov et al  teaches that the antenna arrangement comprises: a bus portion  (48D, 48U) and a power supply line (64, 66) for transmitting data to and from the plurality of antenna devices and/or to/from the central unit, (see figure 3, and [0044, 0046]).

-Regarding claim 6, Kobyakov et al  teaches that the antenna arrangement comprises: a connector (being a splitter inherently included and positioned at a splitting place of (10) (see figure 2)  for connecting the antenna arrangement (16) to at least one other antenna arrangement.
-Regarding claim 8, Kobyakov et al  teaches that the antenna devices are arranged in a single row (202) (see figure 4).
-Regarding claim 9, Kobyakov et al  teaches that a majority of the antenna devices can be arranged to face the same direction (being the downward vertical direction to a perfectly planar ground), (see figure 2).
-Regarding claim 10, Kobyakov et al  teaches that a portion of the antenna devices can be arranged to face different directions (indicated by aiming directions to individual coverage areas (20)s located on an imperfectly planar ground) (see figure 2).
-Regarding claim 12, Kobyakov et al  teaches that said    body    is    a cable (202) (“optical fiber cable 202”, [0056]).
-Regarding claim 13, Kobyakov et al  teaches that said    body    is an elongated ribbon/strip (“ribbonized optical fibers”, [0076]).
-Regarding claim 19, Kobyakov et al  teaches that  said    body    is    a cable (202) (“optical fiber cable 202”, [0056]), or namely, the cable (being the body) comprises the plurality of antenna devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al , in view of Palanisamy et al (2013/0272696), newly-cited.	
-Regarding claim 15, as applied to claims 1-10, 12, 13 set forth above and herein incorporated, Kobyakov et al  teaches a distributed massive MIMO (Multiple Input Multiple Output) system (see figure 4), comprising: 
a central unit (204)  arranged to act as a base station; and 
at least one antenna arrangement, wherein the at least one antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising a plurality of antenna devices (14)s, wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]),
wherein each antenna device (14) comprises a processing circuitry (46) and an antenna element (24), wherein said processing circuitry is configured for performing, via (46), per element processing, e.g., directing downlink and uplink RF signals to/from the antenna element(see figure 3, and “The signal-directing element 46 serves to direct the downlink and uplink electrical RF service signals”, [0041] ), the antenna arrangement thus being arranged, via 
Kobyakov et al  does not teaches whether the processing circuitry is a digital processing circuit, as claimed.
In analogous art, Palanisamy et al teaches that a distributed massive antenna system (“optical fiber-based wireless system 600”, [0146]) is programmable to support wideband services (see [0146, 0147]), wherein  each antenna device (“RAU 650”, [0140]) of the  distributed massive antenna system comprises attenuators (“attenuators”, [0141]) that adjust a downlink RF signal a proper level at an antenna (“antenna 858”, [0141]) of the antenna device for transmission, wherein the antenna device is programmable and comprises a microprocessor (“RAU microprocessor 977”, (0233) for configuring its operations, (see (977), figure 25A, and “The microprocessor 973 messages to microprocessors 977 in the RAUs 906 over direct links 979 to configure RAUs 906”, [0160])), and wherein the gains of the attenuators can be controlled by the microprocessor (“microprocessor 977”), (see “the RAU microprocessor 977 can set the gain of two RAU attenuators 1336A, 1336B, [0033]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement,  Kobyakov et al, as taught by Palanisamy et al, in such a way that the distributed massive antenna system would be programmable to support wideband services, wherein each antenna device (14) of the antenna arrangement would be programmable and comprise a microprocessor for configuring the processing circuitry to support wideband services, wherein the processing circuitry would comprises attenuators that adjust a downlink RF signal a proper level at the antenna element 
-Regarding claim 16, Kobyakov et al  teqaches that distributed massive MIMO system comprise  an antenna controller (215), (considered here equivalent with the limitation “antenna panel”), (see figure 4, and [0054]).
-Regarding claim 17, Kobyakov et al  teaches that  said    body    is    a cable (202) (“optical fiber cable 202”, [0056]), or namely, the cable (being the body) comprises the plurality of antenna devices.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al in view of Mohuchy et al (7,372,424) and Yun et al (2017/0271745) (both previously-cited).
-Regarding claim 11, as applied to claim 1, Kobyakov et al  teaches the  antenna arrangement, as claimed, wherein particularly, the antenna arrangement (20) (see figure 5)  comprising: the body (202) comprising an antenna circuit (14) , wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  does not teach whether the antenna circuit comprises a plurality of antenna devices, as claimed.

As analogous art, Mohuchy et al  teaches that an antenna can be implemented with a phased array of antenna devices (“crossed bowtie cloverleaf radiator”s, col. 4, line 16) providing a good beam performance (see figure 8A).
For an application, since Kobyakov et al  does not teach in detail on how the antenna (24)  is structurally implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al, as taught by Mohuchy et al, in such a way that the antenna would be implemented with an phased array of antenna devices for providing a good beam performance.
With the implementation, Kobyakov et al  in view of Mohuchy et al  teaches that the body comprises a plurality of the antenna devices.
In further comparison, Kobyakov et al  in view of Mohuchy et al  does not teach whether the antenna devices are arranged in a cover or sheath of said body, as claimed.
As another analogous art, Yun et al  teaches that an antenna circuit (14) can be embedded in an enclosure  (22) within a system body (12) and covered by a cover (20) for protecting the antenna circuit, (see figure 1, and [0015]).
For further application, since Kobyakov et al  does not teach in detail how the body structurally comprises the antenna circuit, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al  in view of Mohuchy et al, as taught by Yun et al , in such a way that the antenna circuit would embedded in an enclosure within the body, and the body would further comprises a cover covering the 
With the implementation, Kobyakov et al  in view of Mohuchy et al  and Yun et al  teaches that the antenna devices (being included in the antenna circuit) are arranged in the cover of said body.
-Regarding claim 14, Kobyakov et al  teaches as applied to claim 1, Kobyakov et al  teaches the  antenna arrangement, as claimed, wherein particularly, the antenna arrangement (20) (see figure 5)  comprising: the body (202) comprising an antenna circuit (14) , wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  does not teach whether the antenna circuit comprises a plurality of antenna devices, as claimed.
However, Kobyakov et al  teaches that the antenna circuit comprise an antenna (24), (see figure 3).
As analogous art, Mohuchy et al  teaches that an antenna can be implemented with a phased array of antenna devices (“crossed bowtie cloverleaf radiator”s, col. 4, line 16) providing a good beam performance (see figure 8A).
For an application, since Kobyakov et al  does not teach in detail on how the antenna (24)  is structurally implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al, as taught by Mohuchy et 
With the implementation, Kobyakov et al  in view of Mohuchy et al  teaches that the antenna circuit comprises a plurality of the antenna devices.
In further comparison, Kobyakov et al  in view of Mohuchy et al  does not teach whether the body is a film, as claimed.
As another analogous art, Yun et al  teaches that an antenna circuit (14) can be embedded in an enclosure  (22) within a system body (12) and covered by a cover (20) for protecting the antenna circuit, (see figure 1, and [0015]).
For further application, since Kobyakov et al  does not teach in detail how the body structurally comprises the antenna circuit, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al  in view of Mohuchy et al, as taught by Yun et al , in such a way that the antenna circuit would embedded in an enclosure within the body, and the body would further comprises a cover covering the antenna circuit for protecting the antenna circuit from external environment, so that the body would structurally comprise the antenna circuit, as required and expected, and be enhanced with the  cover for protecting the antenna circuit.
Kobyakov et al in view of Mohuchy et al  and Yun et al  further teaches that the cover comprise film (104) (“high temperature film adhesive”, [0018]), (see figure 2).
With the implementation, Kobyakov et al  in view of Mohuchy et al  and Yun et al  teaches that said body comprises the film, (said body considered here equivalent with the limitation “said body is a film”).
Response to Arguments
Applicant's arguments filed on 07/12/21 have been fully considered.  However, claims 1, 3, 4, 6, 8-17 and 19, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632